CIVIL APPEALS - CERTIFICATE 

                                   To Be Filed with Court of Appeals 

                                     TRIAL COURT NO.1 2787C 

                                                                                 FILED IN
                                                                          4th COURT OF APPEALS
TONROY, INC. D/B/A SERV PRO                                    IN THE COUNTY
                                                                           SAN COURT
                                                                                ANTONIO, TEXAS
OF THE HILL COUNTRY                                                       11/17/2015 3:33:54 PM
VS                                                                           AT LAW
                                                                              KEITH E. HOTTLE
                                                                                   Clerk
CHRISTINE CUBIT 	                                              KERR COUNTY, TEXAS

Date Notice of Appeal Filed:     November 13 th, 2015

1. 	 Has a motion for new trial been filed:       - -Yes        X   No

   Will a motion for new trial be filed:          - - - -Yes         No

2. 	 Date of Judgment signed: OCTOBER 16TH , 2015

3. 	 The Honorable SUSAN F. HARRIS presided at triaL

4. 	 The Appellant is represented by: KUNAL UDESHI, SBN 24078744
       3131 MCKINNEY AVENUE #600; DALLAS TEXAS 75204
        817-851-5860

5. The Appellee is represented by: JOHN SUDYKA, SBN 19463400 

      10100 REUNION PLACE, SUITE 600, SAN ANTONIO, TX 78216 

     210-344-3900 


6. 	Supersedeas Bond     - - - -was or        X     was not filed. Amt.$- - - - - - - - - -

7. Name & Address of Court Reporter: KELLY RODE, 700 MAIN, SUITE 123,
      KERRVILLE, TX 78028 (830)792-2207

8. Type of Case: DEBT/CONTRACT

Witness my hand this the _ _ day of November, 2015
                                              NO.12787C

     TONROY, INC. DIDIA SERVPRO OF                 §     IN THE COUNTY COURT 

     THE HILL COUNTRY                              §

     Plaintiff,                                    §
                                                   §	                              FILE:~2 ,:{LM20§

     V. 	                                          §     AT LAW NO. 1
                                                   §
                                                   §
     CHRISTINE CUBIT                               §                               By                  Deputy
     Defendant.                                    §     KERR COUNTY, TEXA

                                        NOTICE OF APPEAL

            NOTICE IS GIVEN that Christine Cubit ("Appellant") hereby appeals to the Texas

    Fourth Court of Appeals of San Antonio. Texas from Summary Judgment issued by the

    Honorable Judge of the County Court at Law for Kerr County. Texas on October 16, 2015 in the

    above numbered and entitled cause of action.

            Tonroy, Inc. d/b/a Servpro of the Hill County ("Appellee"l. the party in whose favor

    Summary Judgment was granted. may be served through its attorney of record. John Sudyka. at

    10 J00 Reunion Place, Suite 600, San Antonio, Texas 78216. facsimile number 210-366-4301.

                                     REOUEST FOR RECORD
•           Pursuant to Texas Rules of Appellate Procedure 34 and 35, Christine Cubit hereby

    requests that the clerk's record and reporter's record. if any, in the above styled and numbered

    cause be prepared and forwarded to the Fourth Court of Appeals at the Court's earliest

    convenience and within sixty (60) days after October 16,2015, as prescribed by Texas Rule of

    Appeallate Procedure 35.1. Defendant awaits instructions of the Court as to the amount, place,

    and manner of payment to be made for the costs of preparation of the records herein requested.
                                            Respectfully Submitted,

                                           THE LAW OFFICES OF KUNAL UDESHI
                                            3131 McKinney Avenue #600
                                           Dallas. Texas 75204
                                           T; 817-851-5860
                                           F: 817-900-8740
                                           kunal.k.udeshi.law@gmail.com



                                                                      .        !\
                                                                      /.      '.-   \



                                    By:                    ,"   /"
                                                                '


                                           KUNAL UDESHI
                                           Attorney for Christine Cubit
                                           State Bar No. 24078744




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing was served on

John Sudyka, counsel of record for Appellee Tonroy, Inc. d/b/a Servpro of the Hill Country, by

e-mail transmission to jms@jao-Iaw.com before 5:00 p,m. on the _ _ _ day                of November,

2015.



                                             )
                                                                          .    "

                                           KU'NAL UDESHI 

                                                 o	                                  o

                                                       CAUSE NO. 12787C 



               TONROY, INC. D/B/A SERVPRO                         §	                  IN THE COUNTY COURT
               OF THE HILL COUNTRY, 	                             §
                                                                  §
                       PlaiDtiff 	                                §
                                                                  §	                                AT LAW NO. 1
               V.                                                 §

                                                                  §

               CHRISTINE CUBIT,                                   §

                                                                  §
                       Defendant                                  §                     KERR COUNTY, TEXAS


                                               ORDER ON SERVPRO'S MOTION
                                           FOR TRADITIONAL SUMMARY JUDGMENT

                       ON THIS DAY, came on to be heard the Motion for Traditional Summary Judgment

              submitted by PlaintiffTonroy, Inc., doing business as Servpro ofThe Hill Country ("Servpro"). The

              Court, having considered Servpro's Motion for Traditional Summary Judgment, any responses or

              replies of the respective parties, the pleadings and evidence herein, and the argument of counsel

              presented in this matter, has determined that Servpro's Motion for Traditional Summary Judgment

              is well-taken and should be granted.

                       IT IS THEREFORE ORDERED that Servpro's Motion for Traditional Summary Judgment

              is granted and judgment is hereby rendered in favor of Servpro on its claims and causes of action

              against Defendant Christine Cubit (,'Defendant"). It is FURTHER ORDERED that:

                       1. 	      Servpro is awarded judgment against Defendant in the principal amount of
                                 $24,234.64.

                       2. 	     Servpro shall have and recover from Defendant pre-judgment interest on the amount
                                described in the preceding item 1 at the rate ofeighteen percent (18%) per annum from
                                April 8, 2012, to the date of this Judgment.

                       3. 	     Servpro shall further have and recover from Defendant the amount of Servpro's
                                reasonable and necessary attorney fees as requested in Servpro's Motion for
                                Traditional Summary Judgment, the amount of which shall be determined at a later
                                date following a hearing on such matter before this Court.
                                                      FILEOlcY1b             2fiS
              Order on Senpro's Motron for 	             CD 9: 6S: ~M
              Trlldiliollal Summal')' Judgment
              (Cause No. 11787C) 	                         ROBBIN BU LEW                             Page 1 of 2 Pages
                               IL.1 ..1               ~.
                                                       ,Ke unty,TX
r.   /l.J     ~~c., 4. ~~
\-eA}..ev -         ~ Js:      (Oki{{ S­
                                o	                                     o

        4. 	     To conserve judicial resources and minimize further time and expense, (a) the
                 attorneys for the parties are ordered to attempt, within fourteen (14) days after the
                 date ofthis Judgment, to reach agreement on the reasonable amount ofattorney fees
                 to be awarded Servpro. If they do reach agreement within this fourteen (14) day
                 period, Servpro's counsel is directed to prepare a proposed Order regarding such
                 attorney fees and submit it to the Court for consideration. If they are unable to
                 reach agreement within this fourteen (14) day period, the Court shall determine the
                 reasonable amount of attorney fees to be awarded Servpro based on the evidence
                 and arguments to be presented at the later hearing described in the preceding item
                 3 and in any written briefing and affidavits submitted to the Court prior to such
                 hearing.

        5. 	     Servpro shall further have and recover from Defendant post-judgment interest on the
                 total amount of this Judgment at the rate of eighteen percent (18%) per annum from
                 the date of this Judgment until paid.

        6. 	     Any and all costs of court shall be taxed against Defendant.

        7. 	     Servpro shall have all writs of execution and other process issued which are
                 necessary to enforce and collect this Judgment, for which let execution issue.

        8. 	    All other relief not specifically granted in this Judgment is denied. This Judgment
                disposes of all claims and all parties in this lawsuit, except for the amount of
                reasonable and necessary attorney fees herein awarded to Servpro, which will be
                determined at a later date as stated above.

        SIGNED this      III+" day of 0 cfebp",           , 2015.




                                                        ~o&J   EPRESiDING




                                [Remainder ofpage intentionally left blank]




Order on Servpro's Motion for
Traditional Summary Judgment
(Clluse No. 11787C) 	                                                                 Page 2 of 2 Pages